The state’s petition for certification for appeal from the Appellate Court, 39 Conn. App. 579 (AC 13900), is granted, limited to the following issues:
“1. In the circumstances of this case, did the Appellate Court properly determine that the defendant’s suppression motion should have been granted?
*940The Supreme Court docket number is SC 15339.
Nancy L. Gillespie, deputy assistant state’s attorney, in support of the petition.
Kent Draper, assistant public defender, in opposition.
Decided December 21, 1995
“2. If the answer to the first question is in the affirmative, should the Appellate Court have remanded the case for further findings on inevitable discovery?”